Citation Nr: 0813309	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-34 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a left wrist fracture.

2.  Entitlement to an initial compensable disability rating 
for radial nerve palsy of the left wrist. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for a surgical scar on the palmar aspect of the 
left wrist.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a surgical scar on the dorsal aspect of the 
left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to July 
2000 and from February 2003 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board observes that the veteran also perfected an appeal 
on the issue of entitlement to an increased disability rating 
onychomycosis of the bilateral 5th toes.  However, he 
withdrew his appeal of this issue in a written statement 
received in November 2006.  38 C.F.R. § 20.204.  As such, the 
claim no longer remains in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's residuals of a left wrist fracture are 
manifest by painful dorsiflexion limited to 20 degrees, 
palmar flexion limited to 45 degrees with pain at the extreme 
of flexion, ulnar deviation to 22 degrees with pain at the 
extreme of deviation, radial deviation to 10 degrees and 
ulnar deviation to 15 degrees, limited by pain, forearm 
pronation to 80 degrees with no pain and forearm supination 
to 62 degrees with minimal pain.  There is no evidence of 
ankylosis.

3.  The veteran's radial nerve palsy of the left wrist is 
manifested by hypoesthesia in the distribution of the median 
nerve on the palmar aspect of the left web space between the 
left thumb and index finger and on the dorsal aspect of the 
left hand spreading through the web space of a cutaneous 
branch of the radial nerve, with electrodiagnostic evidence 
of no more than a mild radial sensory nerve injury across the 
wrist.

4.  The surgical scar on the palmar aspect of the left wrist, 
which measures approximately 5.5 centimeters (cm) in length, 
is white, healed, very thin and not contracted.  It is mildly 
tender in its mid portion, with no evidence of disfigurement, 
ulceration, adherence, tissue loss, or of any associated 
limitation of functioning.

5.  The surgical scar on the dorsal aspect of the left wrist, 
which measures approximately 4.7 cm in length, is white, 
healed and only minimally depressed.  The scar is slightly 
tender in its midportion, with no evidence of disfigurement, 
ulceration, adherence, tissue loss, or of any associated 
limitation of functioning.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 20 percent for musculoskeletal residuals of a left 
wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5214 (2007).

2.  The criteria for entitlement to a 20 percent initial 
disability rating, and no more, for radial nerve palsy of the 
left wrist have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.55(a), 4.124a, Diagnostic Codes 8514, 
8515 (2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for a surgical scar on the palmar aspect of the 
left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for a surgical scar on the dorsal aspect of the 
left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini, 
supra.

The Court, in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

Here, the veteran is challenging initial evaluations 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

The Board observes that the RO issued VCAA notice to the 
veteran in February 2005 which informed him of what actions 
he needed to undertake; the need to submit any evidence in 
his possession that pertained to the claims; and how the VA 
would assist him in developing his claims.  The February 2005 
VCAA notice was issued prior to the April and May 2005 rating 
decisions.  Although the February 2005 VCAA notice did not 
inform the veteran of the evidence generally needed to 
support claims of entitlement to service connection, the 
Board notes that service connection was subsequently granted.  
Moreover, the statement of the case (SOC), issued in July 
2006 provided the veteran with notice regarding what evidence 
is necessary to substantiate his claims for increased initial 
disability ratings.  The Board finds that, under the facts of 
this case, the notification was legally sufficient pursuant 
to Vazquez-Flores, and that "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).    
Further, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claims.  Therefore, the Board finds that any defect with 
respect to the content of the VCAA notice requirements for 
his claims is harmless error in this case.  

With regard to notice of the five elements of an appeal, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and also 
provided with notice of the type of evidence necessary to 
establish disability ratings and notice of the type of 
evidence necessary to establish effective dates for his 
initial disability ratings for such disabilities in a March 
2006 letter.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA treatment records are of record, and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Residuals of a Left Wrist Fracture

The veteran's residuals of a left wrist fracture are 
currently rated 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under Diagnostic 
Code 5214 ankylosis of the wrist when in a favorable position 
in 20 degrees to 30 degrees of dorsiflexion warrants a 20 
percent rating when affecting the minor extremity, as in this 
case.  With ankylosis in any other position, except 
favorable, a 30 percent rating is warranted when it affects 
the minor extremity.  With unfavorable ankylosis, in any 
degree of palmar flexion, or with ulnar or radial deviation, 
a 40 percent rating is warranted when it affects the minor 
extremity.  Extremely unfavorable ankylosis will be rated as 
loss of use of the hand under Diagnostic Code 5125.  38 
C.F.R. § 4.71a, Diagnostic Code 5214.

Diagnostic Code 5215 provides for evaluating limitation of 
motion of the wrist.  Where dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the forearm 
in either the major or minor hand, a 10 percent rating is 
provided; this the maximum schedular rating for limitation of 
wrist motion.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2007).  

For VA purposes, full wrist dorsiflexion or extension is 0 to 
70 degrees.  Full wrist palmar flexion is 0 to 80 degrees.  
Full wrist ulnar deviation is 0 to 45 degrees.  Full wrist 
radial deviation is 0 to 20 degrees.  Full forearm pronation 
is from 0 to 80 degrees.  Full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I (2007).

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995).  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).  

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of an affected joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Initially, the Board notes that other diagnostic codes for 
disabilities of the wrist and forearm provide for ratings 
greater than 20 percent.  However, there is no evidence of 
nonunion of the ulna and radius (Code 5210), impairment of 
either the ulna or radius with loss of bone substance or 
deformity (Codes 5211 and 5212), or of the hand being fixed 
in supination or hyperpronation (Code 5213).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

After carefully reviewing the evidence of the record, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 20 percent for the veteran's 
residuals of a left wrist fracture under the rating criteria.  
Despite the veteran's complaints of chronic severe pain and 
numbness in his left wrist with limitation of motion, the 
objective medical evidence of record, while indicating 
significant limitation of motion, simply does not show left 
wrist ankylosis, whether favorable or unfavorable.  In this 
respect, the Board notes that both the February 2005 and June 
2006 VA examination reports specifically noted that the 
veteran had left wrist range of motion, although the 
examiners did find evidence of painful motion, decreased 
endurance and weakness.  The VA treatment records, dating 
from October 2005 to June 2006, show the veteran 
intermittently complained of left wrist pain, characterized 
as ranging from levels 5 to 7 with level 10 being the most 
severe pain.  These records further show decreased left wrist 
range of motion.  The records frequently note the veteran was 
wearing a left wrist splint and that he was prescribed 
medication for left wrist pain.  June 2006 VA treatment 
records note the veteran was given cortisone shots for left 
wrist pain.  With consideration of the veteran's left wrist 
pain and decreased endurance and strength, and noting that 
his left wrist was not ankylosed, the RO awarded him a 20 
percent disability rating under the provisions of Diagnostic 
Code 5214.  Therefore, the Board finds that there is no 
objective evidence of unfavorable ankylosis of the left wrist 
to warrant a higher disability rating.  In reaching this 
determination, the Board has considered the provisions of 
38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the 
reasons discussed above, finds that the 20 percent disability 
rating adequately considers and encompasses any limitation of 
motion due to pain or any associated functional loss.  38 
C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as 
the preponderance of the evidence of record is against the 
claim for an increased disability rating for residuals of a 
left wrist fracture, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b)

Radial Nerve Palsy of the Left Wrist

The veteran's service-connected radial nerve palsy of the 
left wrist is currently rated under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8514 as incomplete 
paralysis of the radial nerve.  The RO assigned a 
noncompensable disability evaluation for the veteran's left 
wrist radial nerve palsy.  

A 20 percent evaluation is assigned for mild incomplete 
paralysis of the musculospiral nerve (radial nerve) of either 
the major or minor upper extremity.  Moderate incomplete 
paralysis warrants a 30 percent evaluation for the major limb 
and a 20 percent evaluation for the minor limb.  A 50 percent 
evaluation requires severe incomplete paralysis of the major 
upper extremity, while severe incomplete paralysis of the 
minor upper extremity warrants a 40 percent evaluation.  38 
C.F.R. § 4.124a, DC 8514 (2007).  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a, Note preceding DC 8510 (2007).  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  Id.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidene supports an initial 20 
percent disability rating, and no more, for the veteran's 
radial nerve palsy of the left wrist.  The medical evidence 
of record clearly reveals the veteran has consistently 
complained of numbness in the left thumb and forefinger, with 
an intermittent "burning" sensation.  Moreover, a March 
2006 VA electromyography (EMG) report shows electrodiagnostic 
evidence of a mild radial sensory nerve injury across the 
wrist.  There is no evidence which would suggest a severe 
incomplete paralysis warranting a higher rating.  A careful 
review of the evidence of record reveals that the left wrist 
neurological findings, indicating no more than sensory 
impairment, were consistent with no more than mild to 
moderate impairment.  Accordingly, the Board finds that the 
preponderance of the evidence shows that the veteran's radial 
nerve palsy of the left wrist approximates the criteria for 
an initial 20 percent disability rating.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.7.  

Surgical Scars to the Dorsal and Palmar Aspects of the Left 
Wrist 

Initially, the Board notes that the veteran is currently 
provided separate maximum 10 percent ratings for superficial 
scars that are painful or tender on exam under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Code 7804, for surgical 
scars on the palmar and dorsal aspects of the left wrist.

After reviewing the evidence of record, the Board observes 
that no other diagnostic code relevant to scars provides for 
higher ratings for either service-connected surgical scar.  
In this regard, the Board notes that the February 2005 VA 
examination report indicates that the veteran complained of 
itching and irritation at the site of his left wrist surgical 
scar.  The February 2005 VA examination report reflects that 
there were 3 scars, measuring 5 cm, 4.7 cm and 1cm.  All the 
scars were assessed as level, nontender, and nondisfiguring.  
There was no ulceration, adherence, instability, tissue loss, 
kelid, hypo- or hyperpigmentation, abnormal texture or 
limitation of motion due to the scars.  The June 2006 VA 
examiner observed a 5.5 cm scar on the palmar aspect of the 
left wrist paralleling the flexor carpi radialis tendon that 
was healed, white and very thin.  The scar was not 
contracted, but was mildly tender in its mid portion.  The 
examiner further observed a 6-cm scar on the dorsal aspect of 
the wrist crossing over the anatomical snuffbox.  The scar 
was healed, white and slightly tender in its mid portion.  It 
was also slightly depressed in the mid portion over the 
anatomic snuffbox.  There was no inflammation, redness, 
keloid, or edema formation at that time.  The examiner 
observed that the scar colors were as expected and healed and 
that there was no limitation of motion secondary to the 
function of the scars.  The examiner noted that the scars did 
not appear disfiguring at that time.  The current objective 
medical evidence of record fails to show that either surgical 
scar over the palmar and dorsal aspects of the left wrist is 
deep, exceeds 12 square inches or is productive of limitation 
of motion so as to warrant a disability rating greater than 
10 percent, pursuant to Diagnostic Codes 5215,5228, and 5229.  
See Diagnostic Codes 7801, 7805.

The objective medical evidence of record does not show that 
either surgical scar is poorly nourished, unstable, or has 
repeated ulceration, and while evidence shows that the areas 
of the scars are mildly tender, the Board finds that such 
impairment is contemplated in the separate 10 percent ratings 
assigned to each disability.  The Board further finds that 
the evidence currently of record does not show that there is 
an exceptional or unusual disability picture in this case, 
which renders impracticable the application of the regular 
schedular standards.  Hence, the Board finds that a 
disability in excess of 10 percent is not warranted for the 
surgical scars of either the palmar aspect or dorsal aspect 
of the left wrist under Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board notes that, although the veteran has appealed 
initial decisions for his ratings for residuals of a left 
wrist fracture, radial nerve palsy of the left wrist, and for 
surgical scars of the palmar and dorsal aspects of the left 
wrist, which are all effective to the date he submitted his 
initial claim, the evidence of record does not indicate that 
the current disability levels are significantly different 
from any other period during his appeal.  Therefore there is 
no basis for considering staged ratings in this case.  
Fenderson v. West, 12 Vet. App 119 (1999).

Finally, in evaluating these claims, the Board notes that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to any 
extraschedular evaluation.


ORDER

An increased initial disability rating for residuals of a 
left wrist fracture is denied.

An initial 20 percent disability rating for radial nerve pasy 
of the left wrist is granted.

An increased initial disability rating for a surgical scar of 
the palmar aspect of the left wrist is denied.

An increased initial disability rating for a surigical scar 
of the dorsal aspect of the left wrist is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


